Order dismissing certiorari order reversed upon the law and the facts, without costs, and proceeding remitted to the board of standards and appeals to reconsider the application and to make a determination in accord with the present position of the relator who agrees to a greater setback of his proposed gasoline station to a reasonable degree. While we adhere to the principle that we will not interfere with a proper exercise of discretion by the board of standards and appeals, we are of opinion that the action of the board in the present case was arbitrary and an abuse of discretion. The board should also consider whether some greater permission to operate machinery should be allowed in view of the uses to which almost all the adjacent property is devoted. Lazansky, P. J., Kapper, Hagarty, Scudder and Tompkins, JJ., concur.